DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/04/22 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because, as noted in the parent case, blank box 4 shown in each of figures 1-3, 6 and 8 needs to be labeled “Bias Voltage Circuit”. Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note form paragraph 6.22 where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Moreover, applicant should note 37 CFR 1.83(a) which also indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Applicant should also note that if the blank boxes are too small to fit the text labels inside these boxes, the text labels can be provided outside of the boxes with a line pointing to the box (as shown in figure 1 of USPAP 2020/0044650, i.e., blank box 30 with a text label “CURRENT DETECTING SECTION” outside the box 30 with a line pointing thereto, and as also shown in figure 2 of USPAP 2002/0159276, i.e., blank box 18 with a text label “Oscillator” outside the box 18 with a line pointing thereto). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claim 12 is objected to because of the following informalities:  
	On line 6 of claim 12, the word "further" should be changed to --second--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al, U.S. Patent No. 9,917,584.
Gong et al discloses, in figure 4,
an electronic circuit, comprising:
a transistor device (201) comprising a load path (the path from the drain to source of transistor 201) and a drive input (the gate terminal of transistor 201);
a first drive circuit (41) configured to receive a supply voltage (note that supply voltage VIN is passed to the drain terminal of transistor 202 when transistor 201 is on, and this supply voltage is provided as the low supply voltage input of driver 41) and generate a drive signal (DH) for the transistor device based on the supply voltage; and
a biasing circuit (10) connected in parallel with the load path of the transistor device (note that the top input of LDO circuit 12 is connected directly to the drain terminal of transistor 201 and the bottom terminal of bootstrap capacitor 14 is connected directly to the source terminal of transistor 201), wherein the biasing circuit comprises a bias voltage circuit (the combination of pre-charger circuit 11 together with LDO circuit 12 and diode 13) configured to receive the supply voltage (note that supply voltage VIN is directly received by pre-charger circuit 11 and LDO circuit 12) and generate a bias voltage (the bias voltage at node BST) higher than the supply voltage based on the supply voltage (as disclosed by Gong et al, the bias voltage at node BST will be higher than the supply voltage VIN by an amount equal to the voltage across bootstrap capacitor 14).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al, supra.
As to claims 2, 3 and 13, although Gong et al does not disclose the specific values for the bias voltage and the supply voltage, such values would have been obvious to one of ordinary skill in the art who would have easily recognized that these voltages can be set to any values desired by the circuit designer as a routine design expedient and it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).
As to claim 10, although Gong et al does not disclose that transistor 201 is a superjunction transistor, such would have been obvious to one of ordinary skill in the art who would have easily recognized that any type of transistor could be used for implementing pull-up transistor 201 in figure 4 of Gong et al--note that Gong et al indicates in the paragraph bridging columns 5-6 that transistor 201 can be implemented using another transistor type other than the disclosed MOSFET type (the motivation for specifically using a superjunction transistor is to obtain the well-known benefits associated with such a transistor, i.e., improved switching efficiency, etc).
As to claim 11, although Gong et al does not disclosed that the bias voltage at node BST is at least 80% of the depletion voltage of the (obvious, as noted above) super junction transistor, this too would have been obvious to one of ordinary skill in the art who would have easily recognized that the bias voltage at node BST can be set to any value desired by the circuit designer as a routine design expedient and, as noted above, it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).

8.	Claims 1-3, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over de Futos et al, U.S. Patent No. 6,856,177.
As to claim 1, de Futos et al discloses, in figure 1,
an electronic circuit, comprising:
a transistor device (Q1) comprising a load path (the path from the drain to source of transistor Q1) and a drive input (the gate terminal of transistor Q1);
a first drive circuit (the combination of driver circuit C together with transistors Q2 and Q3) configured to receive a supply voltage (although de Futos et al does not show the supply voltage input of driver circuit C, it nevertheless would have been obvious to one of ordinary skill in the art to use supply voltage VCC for powering this driver circuit, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that such a driver circuit typically uses VCC as its power supply input--note that de Futos et al indicates at column 2, lines 46-47, that driver circuit C controls the on/off switching of transistors Q2 and Q3 in a conventional fashion, and driver circuits such as driver circuit C were known, at the time of the filing of the present invention, to typically receive VCC and ground as the upper and lower supply voltage inputs, of which fact official notice is taken by the examiner) and generate a drive signal (the pumped drive signal provided to the gate terminal of transistor Q1) for the transistor device based on the supply voltage; and
a biasing circuit (the biasing circuit formed by the combination of charge pump CHP together with diodes D1 and D2, resistor R and bootstrap capacitor CBS) connected in parallel with the load path of the transistor device (note that the anode of D1 is connected directly to the drain terminal of transistor Q1 and the bottom terminal of bootstrap capacitor CBS is connected directly to the source terminal of transistor Q1), wherein the biasing circuit comprises a bias voltage circuit (any combination of the above-noted circuit elements of de Futos et al's biasing circuit) configured to receive the supply voltage (note that supply voltage VCC is directly received at the anode of diode D1) and generate a bias voltage (the bias voltage at the cathode of diode D2) higher than the supply voltage based on the supply voltage (note that the bias voltage at the cathode of D2 will inherently be higher than the supply voltage VCC).
As to claims 2, 3, 10, 11 and 13, these claims are rejected using the same analysis as set forth above in the rejection based on Gong et al.

Double Patenting
9.	Claims 14-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-24 of prior U.S. Patent No. 11,323,099. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,323,099. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘099 patent fully anticipate claims 1-13 of the present invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
10.	Claims 4-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable upon the filing of the above-noted terminal disclaimer if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4-7 are allowable in view of the limitation that the biasing circuit includes at least one inductor, which is not seen to be disclosed or suggested by any of the prior art of record, in particular Gong et al and de Futos et al, supra. Claims 8 and 9 are allowable in view of the limitations that the biasing circuit comprises an electronic switch and a rectifier element, and wherein the bias voltage circuit, the electronic switch and the rectifier element are connected in series, which is not seen to be disclosed or suggested by any of the prior art of record, in particular Gong et al and de Futos et al, supra. Claim 12 is allowable in view of the limitations that the electronic circuit further comprises a second transistor device and a second biasing circuit, wherein the second biasing circuit is configured to receive the bias voltage from the first biasing circuit, which is not seen to be disclosed or suggested by any of the prior art of record, in particular Gong et al and de Futos et al, supra.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842    
October 4, 2022